Exhibit 10.3

** Indicates a portion of the schedule or exhibit to this Amendment has been
omitted based on a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted portions have been filed
separately with the Commission.

AMENDMENT NO. 3, CONSENT AND WAIVER

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 3, CONSENT AND WAIVER TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Third Amendment”), dated as of September 21, 2009, is by and
among URBAN OUTFITTERS, INC., a Pennsylvania corporation (“Urban”), and certain
of its subsidiaries listed on Schedule 1 attached hereto (together with Urban,
individually and collectively, the “Borrowers”); the Lenders party to the Credit
Agreement defined below, and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
September 23, 2004, by and among the Borrowers, the Lenders referred to therein,
and the Administrative Agent, as amended by (i) that certain Letter Agreement
Concerning Amended and Restated Note, dated May 18, 2005, (ii) that certain
First Amendment to Amended and Restated Credit Agreement, dated November 30,
2006, (iii) that certain Extension of Amended and Restated Credit Agreement,
dated November 27, 2007, and (iv) that certain Amendment No. 2 to Amended and
Restated Credit Agreement, dated December 10, 2007 (as so amended and as may be
further amended, restated or modified from time to time, the “Credit Agreement”)
the Lenders agreed, inter alia, to provide for a revolving line of credit in the
maximum principal amount of Sixty Million Dollars ($60,000,000) to fund working
capital (including capital expenditures), to support the issuance of documentary
and standby Letters of Credit, and to finance the general corporate purposes of
the Borrowers, and (ii) provide for the ability to increase the Commitment
Amount up to the maximum principal amount of One Hundred Million Dollars
($100,000,000).

B. Borrowers have requested to amend the Credit Agreement, to, inter alia:
(i) add an additional Borrower; and (ii) add certain additional Guarantors.

C. Prior to the date hereof (i) Urban Outfitters (Delaware), Inc., a Delaware
corporation that was a Borrower, was merged with and into U. O. Merchandise,
Inc., a newly-created Pennsylvania corporation (the “U.O.Merger”), and (ii) Free
People LLC, a Delaware limited liability company that was a Guarantor, was
merged with and into Free People of PA LLC (f/k/a Free People East LLC), a
Pennsylvania limited liability company (the “Free People Merger,” and together
with the U. O. Merger, collectively, the “Mergers,” and each a “Merger”). The
consummation of each of the Mergers caused the occurrence of certain Events of
Default (the “Merger Events of Default”).

D. Borrowers have requested that the Lenders and the Administrative Agent
consent to the Mergers and waive all Events of Default that have occurred and
are continuing solely as the result of the Mergers and the entrance by any of
Urban Outfitters (Delaware), Inc., U. O. Merchandise, Inc., Free People LLC, and
Free People of PA LLC, into, and the performance of, the agreements,
instruments, certificates and other documents evidencing any of the Mergers
(collectively, the “Merger Documents”).

E. The Lenders and the Administrative Agent have agreed to the foregoing
modifications, consents, and waivers, as more particularly described herein and
subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

  1. Definitions.

 

  (a) General Rule. Except as expressly set forth herein, all capitalized terms
used and defined herein have the respective meanings ascribed thereto in the
Credit Agreement.



--------------------------------------------------------------------------------

  (b) Additional Definitions. The following additional definitions are added to
Section 1.1 of the Credit Agreement to read in their entireties as follows:

“Bermuda Dollars” means the lawful currency of Bermuda.

“Fourth Amended and Restated Notes” means, collectively, those certain Fourth
Amended and Restated Promissory Notes, each dated as of September 21, 2009, by
the Borrowers in favor of each Lender.”

“Hong Kong Dollars” means the lawful currency of Hong Kong.

“Joinder to Continuing Letter of Credit Agreement” means any Joinder to that
certain Continuing Letter of Credit Agreement, dated as of September 21, 2007,
in the form of Exhibit I to the Third Amendment, to be entered into by any
Subsidiary of any of the Borrowers, pursuant to which such Subsidiary becomes a
party to the Continuing Letter of Credit Agreement.

“Post-Closing Letter Agreement” between Urban and the Administrative Agent,
dated as of September 21, 2009.

“Third Amendment” means that certain Amendment No. 3 to Amended and Restated
Credit Agreement, by and among Borrowers, Lenders, and Administrative Agent,
dated as of September 21, 2009.

“Third Amendment Documents” means, collectively, the Third Amendment, the
Joinder to Guaranty, the Fourth Amended and Restated Note, the Joinder to
Continuing Letter of Credit Agreement, the Post-Closing Letter Agreement, and
each other document, instrument, certificate and agreement executed and
delivered by any Borrower, any Subsidiary, any Guarantor, or their counsel in
connection with the Third Amendment or otherwise referred to therein or
contemplated thereby all as they may be amended, restated or otherwise modified.

“Third Amendment Effective Date” means the date on which the conditions set
forth in Section 4 of the Third Amendment have been satisfied.



--------------------------------------------------------------------------------

  (c) Amended Definitions. The following definitions are amended and restated to
read in their entireties as follows:

“Alternate Currency” means as of the date hereof Pounds Sterling, Irish Punts,
Hong Kong Dollars, Bermuda Dollars, and the euro and hereafter means such
currencies or such other lawful currency other than Dollars that is freely
transferable and convertible into Dollars as each Lender and Administrative
Agent may mutually agree and from time to time designate as an Alternate
Currency, each such Alternate Currency specified herein or hereafter designated
to remain in effect as such until notice is given by any Lender or
Administrative Agent that such currency is no longer available as an Alternate
Currency.

“Guarantors” means collectively those direct and indirect Subsidiaries of the
Borrowers set forth on Schedule 3 to the Third Amendment, and “Guarantor” means
any of such Guarantors and each additional entity whether now owned or hereafter
acquired that becomes a Guarantor pursuant to Section 8.12 hereof; provided,
however, that Urban Outfitters Canada, Inc., a corporation formed under the laws
of Canada, shall not be a Guarantor.

“Loan Documents” means, collectively, this Agreement, the Note, the Guaranty
Agreement, the Applications, the Letters of Credit and each other document,
instrument, certificate and agreement executed and delivered by any Borrower,
any Subsidiary, any Guarantor or their counsel in connection with this Agreement
or otherwise referred to herein or contemplated hereby, all as may be amended,
restated or otherwise modified, including, without limitation, the First
Amendment Documents, the Second Amendment Documents, and the Third Amendment
Documents.

“Non-U.S. Borrowers” means, collectively, all Borrowers formed under a
jurisdiction outside of the United States, including, without limitation, URBN
UK Limited (f/k/a Urban Outfitters UK Limited), a corporation formed under the
laws of England and Wales, Urban Outfitters Ireland Limited, a corporation
formed under the laws of the Republic of Ireland, and HK Sourcing Limited, a
limited liability company incorporated in Hong Kong, and “Non-U.S. Borrower”
means any of such Non-U.S. Borrowers.



--------------------------------------------------------------------------------

  2. Amendments to Credit Agreement and Replacements of Schedules to Credit
Agreement.

 

  (a) Replacement of Schedules 1 (Subsidiaries that are Borrowers) and 3
(Guarantors). Schedules 1 and 3 to the Credit Agreement are hereby amended and
restated in their entireties as set forth on Schedule 1 and Schedule 3,
respectively, to this Third Amendment. All references in the Loan Agreement to
Schedule 1 and/or Schedule 3 shall be deemed to be references to the Schedule 1
and/or Schedule 3 attached to this Third Amendment. For the avoidance of doubt,
as a result of the Merger, from and after the effective date of the Merger Urban
Outfitters (Delaware), Inc. shall no longer be a Borrower, nor a party to the
Credit Agreement or any of the other Loan Documents.

 

  (b) Amendment of Section 10.4(b) and Replacement of Schedule 10.4(b)
(Investment Policy and Guidelines). Section 10.4(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as set forth below:

“(b) investments made in accordance with the Investment Policy and Guidelines
attached hereto as Schedule 10.4(b) as in effect on the Third Amendment
Effective Date, which Investment Policy and Guidelines may be updated or amended
by the Borrowers without the consent of Wachovia; provided, that such updates or
amendments shall not become a part of this Credit Agreement without ten
(10) days prior written notice to Wachovia;”

Schedule 10.4(b) to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule 10.4(b) attached to this Third Amendment. All
references in the Loan Agreement to Schedule 10.4(b) shall be deemed to be
references to the Schedule 10,4(b) attached to this Third Amendment

 

  3. Representations and Warranties. Borrowers hereby represent and warrant to
Lenders, as to themselves and their Subsidiaries, as follows:

 

  (a) Representations. As of the Third Amendment Effective Date and after giving
effect thereto, the Borrowers represent and warrant as follows: (i) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects, except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; (ii) there is no Event of
Default or Default under the Credit Agreement, as amended hereby, which has not
been cured or waived; and (iii) no Borrower is aware of any Material Adverse
Effect.



--------------------------------------------------------------------------------

  (b) Power and Authority. Each Borrower has the power and authority under the
laws of its jurisdiction of formation and under its respective formation
documents to enter into and perform this Third Amendment and the other documents
and agreements required hereunder (collectively, the “Third Amendment
Documents”); all necessary actions (corporate or otherwise) for the execution
and performance by each Borrower of the Third Amendment Documents have been
taken; and each of the Third Amendment Documents and the Credit Agreement, as
amended, constitute the valid and binding obligations of Borrowers, enforceable
in accordance with its respective terms.

 

  (c) No Violations of Law or Agreements. The execution and performance of the
Third Amendment Documents by Borrowers and Guarantors party thereto will not:
(i) violate any provisions of any law or regulation, federal, state, local, or
foreign, or any formation document of any Borrower or (ii) result in any breach
or violation of, or constitute a default or require the obtaining of any consent
under, any material agreement or instrument by which any Borrower or its
property may be bound.

 

  4. Conditions to Effectiveness of Amendment. This Third Amendment shall be
effective upon the date of Administrative Agent’s receipt of the following
documents, each in form and substance reasonably satisfactory to Administrative
Agent:

 

  (a) Third Amendment. This Third Amendment duly executed and delivered by each
of the Borrowers, the Lenders, and the Administrative Agent.

 

  (b) Amended Disclosure Schedules to Credit Agreement. The amended disclosure
schedules to Credit Agreement, to attached hereto as Schedules 1, 3, and
10.4(b), respectively.

 

  (c) Joinder to Continuing Letter of Credit Agreement. The Joinder to
Continuing Letter of Credit Agreement, duly executed and delivered by each of HK
Sourcing Limited, a limited liability company incorporated in Hong Kong, and U.
O. Merchandise, Inc., a Pennsylvania corporation, in the form attached hereto as
Exhibit I.

 

  (d) Fourth Amended and Restated Notes. The Fourth Amended and Restated Notes,
each dated of even date herewith, by the Borrowers in favor of each Lender, in
the aggregate maximum principal amount of Sixty Million Dollars ($60,000,000) in
the form, attached hereto as Exhibit II.

 

  (e) Joinder to Guaranty. The Joinder to Guaranty, duly executed and delivered
by each of URBN NL Holding C.V., a Dutch limited partnership, UO (Bermuda)
Limited, a Bermuda company limited by shares, and Free People of PA LLC, a
Pennsylvania limited liability company, guarantying the Borrowers’ obligations
under the Credit Agreement, in the form attached hereto as Exhibit III.



--------------------------------------------------------------------------------

  (f) Secretary’s Certificate for the New Borrowers. Secretary’s Certificate for
each of HK Sourcing Limited and U. O. Merchandise, Inc., including and/or
attaching, as the case may be: (i) a certification of the incumbency for such
Borrower; (ii) the formation documents of such Borrower (including, without
limitation, articles of incorporation, by-laws, operating agreement, and other
similar organizational documents, as the case may be); (iii) resolutions of the
Board of Directors (or equivalent governing body) of such Borrower, approving
the Third Amendment and the transactions contemplated thereby[; and (iv) a
certificate of good standing or subsistence, as the case may be, issued by the
Secretary of State or equivalent governing body of such Borrower’s jurisdiction
or country of incorporation or organization, as the case may be, and dated as of
a recent date acceptable to the Agent in its sole discretion].

 

  (g) Evidence of Name Change. Documentation issued by the appropriate
governmental office, evidencing name change of Urban Outfitters UK Limited to
URBN UK Limited.

 

  (h) Secretary’s Certificate for each of the New Guarantors. Secretary’s
Certificate for each of URBN NL Holding C.V., UO (Bermuda) Limited, and Free
People of PA LLC, including and/or attaching, as the case may be: (i) a
certification of the incumbency for such Guarantor; (ii) the formation documents
of such Guarantor (including, without limitation, articles of incorporation,
articles of organization, by-laws, operating agreement, and other similar
organizational documents, as the case may be); (iii) (x) resolutions of the
Board of Directors (or equivalent governing body) of UO (Bermuda) Limited,
(y) written consent of each of the general and limited partners of URBN NL
Holding C.V., and (z) written consent of the Board of Managers (or equivalent
governing body) of Free People of PA LLC, in each case, approving the Third
Amendment and the transactions contemplated thereby; and (iv) certificates of
good standing or subsistence, as the case may be, issued by the Secretary of
State or equivalent governing body of each such Guarantor’s jurisdiction of
incorporation, organization, or formation, as the case may be.

 

  (i) Financial Condition and Officer Compliance Certificate. Financial
Condition and Officer Compliance Certificate executed and delivered by an
authorized officer of Urban, in substantially the form attached hereto as
Exhibit IV.

 

  (j) Post-Closing Letter Agreement. Post-Closing Letter Agreement executed by
an authorized officer of Urban and the Administrative Agent, in the form
attached hereto as Exhibit V.

 

  (k) Hong Kong Legal Opinion. Legal Opinion of Richards Butler, in association
with Reed Smith LLP, Hong Kong counsel to the Borrowers, in form and substance
satisfactory to the Administrative Agent.

 

  (l) Bermuda Legal Opinion. Legal Opinion of Cox Hallett Wilkinson, Bermuda
counsel to the foreign Guarantors, in form and substance satisfactory to the
Administrative Agent.



--------------------------------------------------------------------------------

  (m) Dutch Legal Opinion. Legal Opinion of Heussen B.V., Dutch counsel to the
foreign Guarantors, in form and substance satisfactory to the Administrative
Agent.

 

  (n) Pennsylvania Legal Opinion. Legal Opinion of Pennsylvania counsel to the
Borrowers, with respect to each of U. O. Merchandise, Inc. and Free People of
PA, LLC, in form and substance satisfactory to the Administrative Agent.

 

  (o) Lien Searches. Such lien searches as Administrative Agent may reasonably
request, including, without limitation, lien searches for each of (i) HK
Sourcing Limited, URBN NL Holding, C.V., and UO (Bermuda) Limited, in each of
Washington, D.C. and the respective country of formation or organization, and
(ii) each of U. O. Merchandise, Inc. and Free People of PA LLC, in the
Commonwealth of Pennsylvania, in each case, the results of which shall be
satisfactory to Administrative Agent in its sole discretion.

 

  (p) Other Documents. Such additional documents as Administrative Agent may
reasonably request.

 

  (q) Payment of the Administrative Agent’s Legal and Other Fees. Payment to the
Administrative Agent for all reasonable fees and expenses (including without
limitation reasonable fees and expenses of counsel) incurred by Administrative
Agent in connection with the preparation, execution and delivery of this Third
Amendment.

 

  (r) Evidence of Hazard and Liability Insurance. Evidence that the Borrowers
have in place Hazard and Liability Insurance as required pursuant to Section 8.2
of the Credit Agreement.

 

  (s) Satisfaction of Due Diligence Review. Review by the Administrative Agent
and its counsel of all corporate or organizational documentation of the
Borrower, as well as other legal and financial due diligence; provided, however,
that this Third Amendment shall not be effective unless and until the results of
the due diligence review are acceptable to the Administrative Agent, in its
discretion.

 

  5. Affirmations. Borrowers hereby: (i) affirm all the provisions of the Credit
Agreement, as amended by this Third Amendment; and (ii) agree that the terms and
conditions of the Credit Agreement shall continue in full force and effect, as
amended hereby.



--------------------------------------------------------------------------------

  6. Acknowledgement and Agreement of the New Borrowers

 

  (a) HK Sourcing Limited hereby acknowledges and agrees that (a) it has read
the Credit Agreement, and (b) from and after the date of this Third Amendment,
(i) it makes each of the representations and warranties made by a Borrower as
though fully set forth herein, agrees to the covenants set forth in the Credit
Agreement, and shall be bound by all of the terms and conditions of, and shall
be an additional Borrower under, the Credit Agreement, (ii) represents that its
address for notices is Unit 3301-04, 33/F, Tower 1, 223 Hing Fong Road, Kwai
Chung, NT, Hong Kong; and (iii) it is and shall be for all purposes a Borrower
under the Credit Agreement.

 

  (b) U. O. Merchandise, Inc. hereby acknowledges and agrees that (a) it has
read the Credit Agreement, and (b) from and after the date of this Third
Amendment, (i) it makes each of the representations and warranties made by a
Borrower as though fully set forth herein, agrees to the covenants set forth in
the Credit Agreement, and shall be bound by all of the terms and conditions of,
and shall be an additional Borrower under, the Credit Agreement, (ii) represents
that its address for notices is 5000 S. Broad Street, Philadelphia, PA 19112;
and (iii) it is and shall be for all purposes a Borrower under the Credit
Agreement.

 

  7. Consent to the Mergers, and Waiver of Events of Default Notwithstanding any
prohibition to the contrary contained in the Credit Agreement or in any of the
other Loan Documents, the Administrative Agent and the Lenders hereby explicitly
consent to the consummation of the Mergers, and the entrance by the parties
thereto into the Merger Documents to which each is a party, and waive all Events
of Default that have occurred and are continuing, or otherwise would result,
solely from the entrance by the parties thereto into the Merger Documents, and
the performance by the each parties thereto of the transactions contemplated
thereby, including, without limitation, the Mergers and failure to deliver the
notice and joinders that may have been required under Section 8.12 of the Credit
Agreement.

 

  8. Miscellaneous.

 

  (a) Borrowers agree to pay Administrative Agent for all reasonable fees and
expenses (including without limitation reasonable fees and expenses of counsel)
incurred by Administrative Agent and its counsel in connection with the due
diligence review, the preparation, execution and delivery of this Third
Amendment, and the future administration by the Administrative Agent of this
Third Amendment and the transactions contemplated hereby.

 

  (b) This Third Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
or choice of law principles.



--------------------------------------------------------------------------------

  (c) This Third Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

 

  (d) Entirety. This Third Amendment, together with the other Third Amendment
Documents, the Credit Agreement, and the other Loan Documents, represents the
entire agreement of the parties hereto and thereto, and supersedes all prior
agreements and understandings, oral and written, if any, including any
commitment letters or correspondence relating to the Third Amendment Documents,
the other Loan Documents or the transactions contemplated herein or therein.

 

  (e) No Waiver. Except as expressly set forth herein, the execution, delivery
and performance of this Third Amendment shall not operate as a waiver of any
right, power or remedy of Administrative Agent, any Issuing Lender, or Lenders
under the Credit Agreement and the agreements and documents executed in
connection therewith or constitute a waiver of any provision thereof.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 3, Consent
and Waiver the day and year first above written.

 

    Borrowers: [CORPORATE SEAL]     URBAN OUTFITTERS, INC.     By:  

/s/ Richard A. Hayne

    Name:   Richard A. Hayne     Title:   Director & Chairman [CORPORATE SEAL]  
  UO FENWICK, INC.     By:  

/s/ John E. Kyees

    Name:   John E. Kyees     Title:   Chief Financial Officer [CORPORATE SEAL]
    U. O. MERCHANDISE, INC.     By:  

/s/ John E. Kyees

    Name:   John E. Kyees     Title:   Chief Financial Officer [CORPORATE SEAL]
    HK SOURCING LIMITED     By:  

/s/ Robert Ross

    Name:   Robert Ross     Title:   Director



--------------------------------------------------------------------------------

[CORPORATE SEAL]     URBN UK LIMITED f/k/a URBAN OUTFITTERS UK LIMITED     By:  

/s/ Richard A. Hayne

    Name:   Richard A. Hayne     Title:   Director     By:  

/s/ Glen A. Bodzy

    Name:   Glen A. Bodzy     Title:   Director [CORPORATE SEAL]     URBAN
OUTFITTERS IRELAND LIMITED     By:  

/s/ John E. Kyees

    Name:   John E. Kyees     Title:   Director     By:  

/s/ Glen A. Bodzy

    Name:   Glen A. Bodzy     Title:   Director     Lender:     WACHOVIA BANK,
NATIONAL ASSOCIATION (f/k/a FIRST UNION NATIONAL BANK,)     as a Lender, Issuing
Lender and as Administrative Agent     By:  

/s/ Stephen T. Dorosh

    Name:   Stephen T. Dorosh     Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Subsidiaries that are Borrowers

U. O. Fenwick, Inc., a Delaware corporation;

U. O. Merchandise, Inc., a Pennsylvania corporation;

URBN UK Limited (f/k/a Urban Outfitters UK Limited), a corporation formed under
the laws of England and Wales;

Urban Outfitters Ireland Limited, a corporation formed under the laws of the
Republic of Ireland; and

HK Sourcing Limited, a limited liability company incorporated in Hong Kong

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 3

Subsidiaries that are Guarantors

Anthropologie, Inc., a Pennsylvania corporation;

Urban Outfitters Wholesale, Inc., a Pennsylvania corporation;

Urban Outfitters Direct LLC, a Pennsylvania limited liability company;

Anthropologie Direct LLC, a Pennsylvania limited liability company;

U.O.D. Secondary, Inc., a Delaware corporation;

UOGC, Inc., a Florida corporation;

Urban Outfitters West LLC, a California limited liability company;

Free People of PA LLC, a Pennsylvania limited liability company;

Freepeople.com LLC, a Delaware limited liability company;

Urban Outfitters Holdings LLC, a Pennsylvania limited liability company;

Anthropologie Holdings LLC, a Pennsylvania limited liability company;

Urbanoutfitters.com LP, a Pennsylvania limited partnership;

Anthropologie.com, a Pennsylvania limited partnership;

U. O. Real Estate LLC, a Pennsylvania limited liability company;

URBN NL Holding, C.V., a Dutch limited partnership; and

UO (Bermuda) Limited, Bermuda company limited by shares

 

S-2



--------------------------------------------------------------------------------

Schedule 10.4(B)

Investment Policy and Guidelines

 

[** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.]

 

S-3



--------------------------------------------------------------------------------

URBAN OUTFITTERS, INC.

AND SUBSIDIARIES

Investment Policy & Guidelines

Effective: September 19, 2002

Revised: January 16, 2009

 

S-4



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

Table of Contents

 

1.      Purpose

   S-5

2.      Investment Goals and Objectives

   S-5

3.      Investment Authorization

   S-6

4.      Eligible Investment Managers

   S-6

5.      Eligible Investments

   S-6

6.      Investment/Portfolio Restrictions

   S-7

7.      Reporting

   S-7

8.      Compliance and Investment Review

   S-8

9.      Other

   S-9

 

S-5



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

Purpose

The purpose of this Investment Policy & Guidelines (this “Policy”) is to
establish a framework for the investment of assets which represent excess
working capital funds of Urban Outfitters, Inc. and its subsidiaries (“Urban
Outfitters”). Specifically, this Policy shall:

 

  1. Identify investment objectives of Urban Outfitters;

 

  2. Establish acceptable investment guidelines;

 

  3. Specify investment authority and responsibility;

 

  4. Outline overall funds management strategies and procedures for compliance
and review.

The Urban Outfitters Board of Directors and designated officer will oversee the
aggregate investments under this Policy and will be responsible for:

 

  •  

monitoring the combined investments of Urban Outfitters;

 

  •  

ensuring compliance with this Policy for all investments of Urban Outfitters;

 

  •  

receiving recommendations for Policy updates;

 

  •  

proposing recommended updates to the Policy; and

 

  •  

undertaking all communications with professional investment managers.

Investments will be managed by professional investment managers or in
professionally managed investment vehicles. Investment managers will have full
discretion within the constraints of this Policy and any specific additional
guidelines that may be imposed from time to time by the Board of Directors or
designated Officer(s) of Urban Outfitters. The investment managers will be
subject to periodic review by the Board of Directors of Urban Outfitters to
ensure both compliance with this Policy and adherence to sound business
judgment.

Investment Goals and Objectives

The goal of the Urban Outfitters investment strategy is to keep Urban
Outfitters’ cash resources productively employed, in high credit quality
instruments so as to preserve principal and capital balances. The overall
investment strategy should ensure that the liquidity necessary to support Urban
Outfitters’ short and long-term operating objectives and strategic goals is
maintained.

 

S-6



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

The specific objectives of the investment strategy in order of priority are as
follows:

 

  1. Preservation of principal/capital

 

  2. Maintenance of liquidity requirements

 

  3. Optimum after-tax return on investment

Investment Authorization

The following Urban Outfitters personnel individually are designated and each
has the authority to initiate and direct investment transactions which conform
to the parameters of this Policy:

Chief Financial Officer

Executive Director of Finance

Controller

Additionally, the professional investment managers are granted full discretion
to buy, sell, invest and reinvest a portion of the Urban Outfitters’ assets
consistent with this Policy. The investment managers have been chosen in part
because of their particular investment strategy and emphasis. The investment
managers have advised Urban Outfitters that the following investment guidelines
will not require the investment manager to deviate from that particular strategy
and emphasis.

Eligible Investment Managers

Urban Outfitters will periodically evaluate its investment managers and will, as
necessary from time to time, select investment managers from the list attached
to this Policy as Exhibit “A”.

Eligible Investments

Investments may be made only in the following instruments: [**]

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-7



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

Investment/Portfolio Restrictions

Investments will be made in U.S. dollars only. Assets may be invested in
securities with a maximum maturity of [**].

No more than may be held for investment with any one professional investment
manager.

With the exception of US Treasury and GSE securities, at time of purchase, no
one issuer will represent more than [ **] of the total professional investment
manager’s account or [**] individually, and no more than [**] of total issue
size outstanding, excluding consideration for U.S. GSE obligations, money market
funds and overnight securities. In order to meet short-term cash requirements, a
portion of the funds managed in each investment manager’s portfolio, as directed
by Urban Outfitters from time to time, must be maintained in instruments that
provide liquidity on a daily basis.

Each investment manager’s portfolio shall exclude structured note activity and
any derivative, with the exception of puts purchased for hedging purposes.

For other than money market funds which are eligible investments, the Companies
may not invest in mutual funds or closed-end funds unless approved by the Board
of Directors.

Urban Outfitters will not borrow funds for investment purposes or engage in
short sales. The investment manager does not have authority to borrow on behalf
of Urban Outfitters.

Urban Outfitters may, from time to time, enter into certain financing
arrangements which require additional restrictions on the investment of its cash
resources. It is understood that any such restrictions would supersede this
Policy for the duration of their applicability.

Non-rated securities are not permissible.

Should a bond have split ratings by Standard & Poor’s and Moody’s, the lower of
the two ratings will apply.

Reporting

All investment managers engaged by Urban Outfitters will be required to provide,
at least monthly, comprehensive reporting of all assets and their respective
activity during that time period. Reporting provisions should be comparable to
that of any one of the eligible investment managers listed in Appendix A of this
Policy and must also provide sufficient data to comply with disclosure
surrounding Statement of Financial Accounting Standards (“SFAS”) No. 115,
“Accounting for Certain Investments in Debt and Equity Securities” and SFAS
No. 157, “Fair Value Measurements.”

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-8



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

Reporting packages shall be transmitted to an Urban Outfitters named
representative (as determined by the Controller of Urban Outfitters) no later
than business day 2 of the month subsequent to the reporting period.

Compliance and Investment Review

The Board of Directors Urban Outfitters will meet as needed to review Urban
Outfitters’ aggregate investment performance and compliance with this Policy. If
necessary, the Board of Directors will meet with each professional investment
manager as needed.

All investment managers retained by Urban Outfitters will certify in writing to
Urban Outfitters quarterly that the operation of its account has been in
compliance with this Policy and all specific guidelines set forth herein.
(Certification attached to the Policy as Appendix B) In the event a manager
finds itself out of compliance at any time, through inadvertence or otherwise,
the manager will promptly notify Urban Outfitters in writing and take remedial
action. Any trade or transaction which is not in compliance with this Policy at
time of purchase must be reversed by the manager. The investment manager will be
responsible to return to Urban Outfitters all funds invested in the particular
trade or transaction plus, if applicable, all interest or monies earned.

 

S-9



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

After transactions have been placed, all investment managers will notify Urban
Outfitters. immediately of any downgrades in rating not in compliance with this
Policy and will seek direction from Urban Outfitters authorized officer(s)
regarding action to be taken.

Other

This Policy will be reviewed periodically by the Urban Outfitters Boards of
Directors and revised or confirmed as appropriate.

By initial and continuing acceptance of this Policy and all related specific
guidelines, each manager concurs with the provisions contained herein. Each
manager is encouraged to recommend changes to this Policy and specific
guidelines which may improve performance of the portfolio or make adjustments
based on market trends and or market risk as appropriate. If at any time a
manager believes its objectives cannot be met due to the provisions of this
Policy and specific guidelines or for any other reason, the Board of Directors
of Urban Outfitters must be notified in writing.

The investment managers custodians and/or other related service providers will,
on at least an annual basis, provide Urban Outfitters with written certification
that:

 

  •  

its current systems and related processes produce accurate financial information
and data;

 

  •  

its current systems have been tested by an outside third party and have received
an unqualified opinion as to the integrity of data; and

 

  •  

that the investment managers have a disaster recovery system in place which is
functioning properly so as to protect Urban Outfitters assets and data.

 

  •  

SAS 70 Report with an unqualified opinion.

In addition, investment managers will maintain appropriate insurance coverages
to protect Urban Outfitters’ assets and will provide, as required, certificates
of insurance which name Urban Outfitters, Inc. and its subsidiaries as an
additional insured and detail the amounts of these insurance coverages currently
in place.

 

  Urban Representative Signature and Date:   

 

     Investment Manager Signature and Date   

 

  

 

S-10



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

Appendix A – Eligible Investment Managers

[**]

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-11



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

 

EXHIBIT B - Quarterly Compliance Statement

 

  To: Urban Outfitters Inc.

 

  Date (Input Current Date)

We (Input your Investment Firm Name), certify that during the fiscal quarter of
(Input Period Covered), we have been in compliance with the Urban Outfitters
Inc. Investment Policy. (If there were exceptions during the quarter please list
each exception and the time Urban Outfitters was notified of such exceptions.

 

  (Input Managers Signature)   (Input Printed Managers Name)   (Input Printed
Firm Name)

 

S-12



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

JOINDER TO

CONTINUING LETTER OF CREDIT AGREEMENT

By executing this Joinder to Continuing Letter of Credit Agreement, the
undersigned hereby acknowledges and agrees that (a) it has read that certain
Continuing Letter of Credit Agreement (as it may be amended, restated or
modified from time to time, the “L/C Agreement”), dated December 10, 2007, by
Urban Outfitters, Inc. (“Urban”) and certain of Urban’s affiliates, in favor of
Wachovia Bank, National Association, delivered in connection with that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated December 10,
2007, by and among Urban, the other Borrowers (as defined therein), the Lenders
referred to therein, and Wachovia Bank, National Association, as administrative
agent, and (b) from and after the date of this Joinder, (i) it makes each of the
representations and warranties made by an Applicant (as defined in the L/C
Agreement) as though fully set forth herein, agrees to the covenants set forth
in the L/C Agreement, and shall be bound by all of the terms and conditions of,
and shall be an additional Applicant under, the L/C Agreement, (ii) represents
that its address for notices is as set forth below; and (iii) it is and shall be
for all purposes a Applicant thereunder. This Joinder to Continuing Letter of
Credit Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to conflicts of law or
choice of law principles.

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder to Continuing
Letter of Credit Agreement as of September     , 2009.

 

Attest:     HK SOURCING LIMITED By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

Address for Notices:

 

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

FOURTH AMENDED AND RESTATED NOTE

 

$60,000,000    September     , 2009

FOR VALUE RECEIVED, the undersigned, URBAN OUTFITTERS, INC., a corporation
organized under the laws of Pennsylvania (“Urban”), and each Subsidiary of Urban
listed on Schedule 1 to the Credit Agreement referred to below (Urban and each
such Subsidiary, each a “Borrower” and collectively, the “Borrowers”), jointly
and severally, promise to pay to the order of Wachovia Bank, National
Association (the “Lender”), at the office of the Administrative Agent and times
provided in the Credit Agreement referred to below, the principal sum of Sixty
Million Dollars ($60,00,000) or, if less, the principal amount of all Loans made
by the Lender from time to time pursuant to that certain Amended and Restated
Credit Agreement dated September 23, 2004 (as amended through the date hereof,
and as may be further amended, restated or otherwise modified from time to time,
the “Credit Agreement”) by and among the Borrowers, the Lender, the other
lenders referred to therein, and Wachovia Bank, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement. Notwithstanding anything to the
contrary contained herein, the liability of the non-U.S. Borrowers shall be
limited as and to the extent set forth in Section 2.8 of the Credit Agreement.

The unpaid principal amount of this Fourth Amended and Restated Note (this “2009
Note”) from time to time outstanding is subject to repayment from time to time
as provided in the Credit Agreement and shall bear interest as provided in
Section 4.1 of the Credit Agreement. All payments of principal and interest on
this 2009 Note shall be payable in lawful currency of the United States of
America in immediately available funds to the account designated in the Credit
Agreement.

This 2009 Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the collateral for this 2009 Note, if any, and for a statement of
the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this 2009 Note and on which such Obligations may be declared to be immediately
due and payable.

This 2009 Note evidences and constitutes the restatement, renewal and
modification of that certain Third Amended and Restated Noted, dated
December 10, 2007 (the “Existing Note”), which, in turn, amended and restated
that certain Second Amended and Restated Note, dated May 31, 2007 (the “May 2007
Note”), which, in turn, amended and restated that certain Amended and Restated
Note dated May 16, 2005 from the Borrowers to the Lender in the original
principal amount of $42,500,000 (the “Amended and Restated Note”), which, in
turn, amended and restated that certain Note dated September 23, 2004 from the
Borrowers to the Lender in the original principal amount of $35,000,000 issued
pursuant to the Credit Agreement (the “Prior Note”). Such Prior Note constituted
the restatement, renewal and modification of that certain Promissory Note dated
September 12, 2001 from the Borrowers to the Lender, in the original principal
amount of $25,000,000 issued pursuant to the Existing Credit Agreement and the
amendments thereto (as amended and/or restated from time to time prior to the
date hereof, the “Original Note” and together with the Existing Note, the May
2007 Note, the Amended and Restated Note, and the Prior Note, the “Existing
Notes”). The execution and delivery of this 2009 Note shall not in any
circumstances be deemed to have terminated, extinguished, released or discharged
the Borrowers’ indebtedness under the Existing Notes, which indebtedness shall
continue under and be governed by this 2009 Note and the Credit Agreement. This
2009 Note shall, for all purposes, be deemed the “Note” in connection with any
of the documents executed and delivered in connection with or pursuant to the
Existing Note.

 

E-3



--------------------------------------------------------------------------------

THIS 2009 NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this 2009 Note.

IN WITNESS WHEREOF, the undersigned have executed this Fourth Amended and
Restated Note under seal as of the day and year first written above.

 

URBAN OUTFITTERS, INC.   By:  

 

    Name:     Title: U.O. FENWICK, INC.   By:  

 

    Name:     Title: URBAN OUTFITTERS (DELAWARE), INC.   By:  

 

    Name:     Title: URBAN OUTFITTERS UK LIMITED   By:  

 

    Name:     Title:

[Additional Signature Page Follows]

 

E-4



--------------------------------------------------------------------------------

URBAN OUTFITTERS IRELAND LIMITED   By:  

 

    Name:     Title: HK SOURCING LIMITED   By:  

 

    Name:     Title:

 

E-5



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF

JOINDER TO

GUARANTY AGREEMENT

By executing this Joinder to Guaranty Agreement, the undersigned hereby
acknowledges and agrees that (a) it has read that certain Guaranty Agreement (as
it may be amended, restated or modified from time to time, the “Guaranty”),
dated September 23, 2004, by certain affiliates of Urban Outfitters, Inc.
(“Urban”), in favor of Wachovia Bank, National Association, as administrative
agent for the benefit of the lenders under the Credit Agreement (defined below),
executed and delivered in connection with that certain Amended and Restated
Credit Agreement (as amended through the date hereof, and as it may be amended,
restated or modified from time to time, the “Credit Agreement”), dated
September 23, 2004, by and among Urban, the other Borrowers (as defined
therein), the Lenders referred to therein, and Wachovia Bank, National
Association, as administrative agent, and (b) from and after the date of this
Joinder, (i) it makes each of the representations and warranties made by a
Guarantor as though fully set forth herein, agrees to the covenants set forth in
the Guaranty, and shall be bound by all of the terms and conditions of, and
shall be an additional Guarantor under, the Guaranty, (ii) represents that its
address for notices is as set forth below; and (iii) it is and shall be for all
purposes a Guarantor thereunder. This Joinder to Guaranty Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to conflicts of law or choice of law principles.

[Signature Page Follows]

 

E-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joinder to Guaranty
Agreement as of September     , 2009.

 

Attest:     URBN NL HOLDING C.V. By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

Address for Notices:

 

 

 

Attest:       UO (BERMUDA) LIMITED By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

Address for Notices:

 

 

 

E-7



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF

FINANCIAL CONDITION

AND OFFICER COMPLIANCE CERTIFICATE

The undersigned, on behalf of URBAN OUTFITTERS, INC., a corporation organized
under the laws of the Commonwealth of Pennsylvania (“Urban”), and each
Subsidiary of Urban set forth on Schedule I to the Credit Agreement (defined
below) (Urban, together with each Subsidiary, collectively, the “Borrowers,” and
each a “Borrower”), and not in any individual or personal capacity, hereby
certifies to the Administrative Agent and the Lenders (as defined below), as
follows:

1. This Financial Condition and Officer Compliance Certificate (this
“Certificate”) is delivered to you pursuant to Section 4(i) of that certain
Amendment No. 3 to Amended and Restated Credit Agreement, dated as of the date
hereof (the “Third Amendment”), by and among the Borrowers, the Lenders referred
to therein and Wachovia Bank, National Association, as administrative agent (the
“Administrative Agent”), which amends that certain Amended and Restated Credit
Agreement, dated September 23, 2004, by and among the Borrowers, the Lenders
referred to therein, and the Administrative Agent, as amended by (i) that
certain Letter Agreement Concerning Amended and Restated Note, dated May 18,
2005, (ii) that certain First Amendment to Amended and Restated Credit
Agreement, dated November 30, 2006, (iii) that certain Extension of Amended and
Restated Credit Agreement, dated as of November 27, 2007, and (iv) that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated December 10,
2007 (as so amended and as may be further amended, restated or modified from
time to time, the “Credit Agreement”). Capitalized terms used and not defined
herein have the respective meanings ascribed thereto in the Credit Agreement.

2. I have reviewed the financial statements, dated as of                     
and for the year ended                     , of Urban and its Consolidated
Subsidiaries, and such statements fairly present in all material respects
(a) the financial condition of Urban and its Consolidated Subsidiaries as of the
dates indicated, and (b) the results of their operations and cash flows for the
period indicated.

3. I have reviewed the terms of the Credit Agreement, and the other Loan
Documents, and I have made, or caused to be made under my supervision, a review
in reasonable detail of the transactions and the condition of Urban and its
Consolidated Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2, above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
Certificate.

4. Urban and its Consolidated Subsidiaries are in compliance with (a) the
financial covenants contained in Article IX of the Credit Agreement, as shown on
Schedule I attached hereto, and (b) the restrictions contained in the Credit
Agreement and the other Loan Documents.

[Signature Page Follow]

 

E-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Financial Condition and
Officer Compliance Certificate the day and year first above written.

 

[CORPORATE SEAL]     URBAN OUTFITTERS, INC.,     for itself as a Borrower and
for each other Borrower     By:  

 

      Name:       Title:

 

E-9



--------------------------------------------------------------------------------

SCHEDULE I

Financial Covenant Calculations

 

E-10



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF

POST-CLOSING LETTER AGREEMENT

September     , 2009

Urban Outfitters, Inc., et al.

5000 South Broad Street

Philadelphia, PA 19112-1495

Attention: President

Ladies and Gentlemen:

We refer to that certain Amendment No. 3 to Amended and Restated Credit
Agreement dated as of September     , 2009 (the “Third Amendment”), by and among
URBAN OUTFITTERS, INC., a Pennsylvania corporation (“Urban”), and certain of its
subsidiaries listed on Schedule 1 attached thereto (together with Urban,
individually and collectively, the “Borrowers”); the Lenders party thereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). References in this letter (this
“Post-Closing Letter”) to Sections are to Sections of the Third Amendment unless
otherwise specified. Capitalized terms used herein shall have the meanings
ascribed to such terms in the Credit Agreement unless otherwise provided.
Notwithstanding the conditions to closing set forth in Section 4 of the Third
Amendment, the parties hereto agree to consummate the transactions contemplated
thereby, on the express condition that the following requirements are satisfied
on or before [September 25, 2009]:

I.

II.

This Post-Closing Letter shall constitute a Loan Document and shall be subject
to the provisions of the Credit Agreement, each of which is incorporated by
reference herein, mutatis mutandi. A default in the performance of any covenant
set forth herein shall result in an Event of Default under the terms of the
Credit Agreement.

Please indicate your agreement to the foregoing by signing this letter in the
space provided below. By signing below, Urban Outfitters, Inc., on behalf of
each of the Borrowers and Guarantors, expressly consents to this letter and
acknowledges that each Borrower and Guarantor and each of their respective
obligations under Amendment No. 3 are not affected or modified hereby except as
expressly set forth herein.

[Signature Page Follows]

 

E-11



--------------------------------------------------------------------------------

Very truly yours,   WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
  By:  

 

  Name:  

 

  Title:  

 

  Accepted and Agreed:   URBAN OUTFITTERS, INC., for itself and each Borrower
and Guarantor   By:  

 

  Name:  

 

  Title:  

 

 

E-12